Citation Nr: 1003419	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of reduction of the evaluation for service-
connected bilateral hearing loss from a 40 percent disability 
rating to a noncompensable disability rating effective 
November 1, 2007.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

Service connection for bilateral hearing loss was granted in 
a September 1999 rating decision; a noncompensable disability 
rating was assigned.  In a rating decision dated June 2005, 
the evaluation for the service-connected bilateral hearing 
loss was increased to 40 percent disabling, effective March 
25, 2005.

In January 2007, the Veteran filed a claim of entitlement to 
an increased rating for the service-connected bilateral 
hearing loss.  In an April 2007 rating decision, the RO 
proposed to reduce the disability rating from 40 percent to 
zero percent.  An August 2007 rating decision implemented the 
reduction from 40 percent to zero percent, effective November 
1, 2007.  The Veteran disagreed with the reduction and also 
expressed his entitlement to an increased disability rating 
as to the service-connected bilateral hearing loss.  The 
Veteran perfected his appeal by filing a timely substantive 
appeal [VA Form 9] in March 2008.

In November 2009, the Veteran presented sworn testimony 
during a personal hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  At the November 2009 hearing, 
the Veteran submitted additional evidence directly to the 
Board.  At that time, the Veteran also submitted a written 
waiver of local consideration of this evidence.  This waiver 
is contained in the Veteran's claims folder.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2009). 

The issue of entitlement to an increased disability rating 
for service-connected bilateral hearing loss will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss 
was rated 40 percent disabling for less than five years when 
the RO reduced the rating to zero percent.

2.  The RO's August 2007 rating decision was made without 
consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The August 2007 rating decision reducing the Veteran's 
service-connected bilateral hearing loss rating from 40 
percent to zero percent disabling is void ab initio.  
38 C.F.R. §§ 3.105, 3.344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  The propriety of reduction of the evaluation for service-
connected bilateral hearing loss from a 40 percent disability 
rating to a noncompensable disability rating effective 
November 1, 2007.

The Veteran is seeking restoration of the previously assigned 
40 percent disability rating for his service-connected 
bilateral hearing loss.  As indicated above, the Veteran's 
claim of entitlement to an increased rating for the bilateral 
hearing loss will be addressed in the Remand section below. 

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

This case involves a ratings reduction.  As explained below, 
there are specific notice requirements, found in 38 C.F.R. § 
3.105(e), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements found in 
the VCAA. The United States Court of Appeals for Veterans 
Claims (the Court) has referred to "the canon of 
interpretation that the more specific trumps the general".  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more 
specific statute will be given precedence over a more general 
one . . . . ") [quoting Busic v. United States, 
446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 
Vet. App. 171, 176-77 (2005).

In any event, as will be explained below, the Board is 
restoring the previously assigned 40 percent disability 
rating.  Any possible lack of parallel compliance with the 
VCAA is rendered harmless thereby.

Accordingly, the Board will proceed to a decision.


Relevant law and regulations

The Board initially observes that the Veteran's claim for 
restoration of the 40 percent disability rating is separate 
from his claim of entitlement to an increased disability 
rating.  A restoration claim involves a determination as to 
whether a reduction in disability rating initiated by the RO 
was appropriate, whereas an increased rating claim is 
initiated by the Veteran and concerns his disagreement with 
the disability rating assigned to a service-connected 
disability.  As will be discussed below, these claims require 
the application of distinctive procedural requirements, 
burdens of proof, and law and regulations.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The Court has consistently held that 
when a RO reduces a Veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) 
and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of a 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in a 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2009).

Analysis

The Veteran is seeking restoration of the 40 percent rating 
that had been in effect from March 25, 2005 through November 
1, 2007.  

In essence, as explained above, the law requires that the 
service-connected disability must have demonstrated 
improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, 
there must be appropriate notice of the proposed reduction, 
and the reduction must be supported by the evidence of 
record.

Notice of reduction

As was noted in the law and regulations section above, 38 
C.F.R. § 3.105(e) requires the issuance of a rating decision 
proposing the reduction or discontinuance and setting out all 
material facts and reasons underlying the proposal.  The 
Veteran must be notified at his or her last address of 
record, and be provided 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.

In this case, the Veteran was informed of the proposed 
reduction in a May 2007 letter.  In the enclosed April 2007 
rating decision, he was provided the material facts taken 
from the February 2007 VA medical examination report and VA 
outpatient treatment records.  The rationale for the proposed 
rating reduction was explained.  The Veteran was further 
informed that he could present evidence and that he was 
entitled to a hearing.  He was afforded 60 days to respond.  
A review of the record demonstrates that the Veteran 
initially elected to have a hearing, but later withdrew his 
request.  Thereafter, the RO promulgated a rating decision in 
August 2007, implementing the proposed reduction, effective 
November 1, 2007.

Based on this history, the Board finds that the Veteran was 
properly notified of the proposed rating reduction, in 
conformity with the provisions of 38 C.F.R. 
§ 3.105(e).



Propriety of rating reduction

As to this issue, then, the RO properly applied the 
regulations concerning the procedure for notification of 
reductions in ratings.  The question that remains is whether 
the RO correctly applied the substantive law and regulations 
regarding the reduction.

In a June 2005 rating decision, the Veteran's service-
connected bilateral hearing loss disability rating was 
increased to 40 percent effective March 35, 2005.  As his 
rating was reduced effective November 1, 2007, the 40 percent 
disability rating was not in effect for five years or more.  
As such, the provisions of 38 C.F.R. § 3.344 do not apply.  
In reaching its reduction decision, the RO properly relied 
upon the February 2007 VA examination report and the 
available treatment records.

Crucially, a review of the August 2007 rating decision [and 
subsequent adjudications, including the March 2008 SOC and 
the March 2009 and May 2009 SSOCs] indicates that the RO 
failed to make a specific determination that there was an 
actual improvement in the Veteran's ability to function under 
the ordinary conditions of work and life.  

Pursuant to the Court's holdings in Faust and Brown, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in a 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. at 350; 
see also Brown v. Brown, 5 Vet. App. at 421.  As such, the 
RO's failure to make such a determination in this case 
renders the reduction improper.

The Board recognizes that the RO set forth the relevant 
medical and lay evidence and indicated that there was an 
improvement in the Veteran's clinical auditory 
symptomatology.  However, as indicated above, the RO failed 
to find that the improved auditory symptomatology actually 
reflected an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  

The law is clear that certain procedures, set forth in Brown 
and Faust, must be followed when a disability rating is 
reduced.  The RO's failure to comply with the requirements 
renders the reduction from 40 percent to zero percent void ab 
initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 
(1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  Such action is 
required in the instant case.  Accordingly, the previously 
assigned 40 percent rating for the bilateral hearing loss is 
restored as of November 1, 2007.  The appeal is allowed to 
that extent.


ORDER

Restoration of the 40 percent disability rating for service-
connected bilateral hearing loss is granted, effective 
November 1, 2007.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss.

The Veteran was most recently afforded a VA examination in 
February 2007 as to his service-connected bilateral hearing 
loss.  At the November 2009 Board hearing, the Veteran 
indicated that his service-connected bilateral hearing loss 
had worsened in severity since his last VA examination.  
Specifically, he testified that he was newly prescribed 
hearing aids.  Accordingly, the Board finds that an updated 
VA examination is warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Moreover, although the February 2007 VA examiner provided 
audiometric findings, he did not fully comment on the 
functional effects caused by the hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the 
United States Court of Appeals for Veterans Claims (the 
Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Accordingly, remand of the claim for an updated VA 
examination consistent with the Court's holding in Martinak 
is also required.

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The 
claims folder must be made available to 
the examiner.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.

In doing so, the RO should confer with 
the Veteran and his representative to 
determine which VA facility is 
appropriate for the Veteran given his 
geographic location, or, in the 
alternative, afford the Veteran a QTC 
examination.  It is noted that during 
the hearing, the Veteran stated that 
the Lawton or Wichita Falls VA 
facilities were within his geographic 
reach.

2.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


